 

oT
Case 4:19-mj-00647-BJ Document 23 Filed 09/04/1$ neage st oF Page> (PD

FILED

IN THE UNITED STATES DISTRIC{[ COURT Sep
FOR THE NORTHERN DISTRICT GF TEXAS

 

DE TEXAS

 

-4 2019

 

 

 

 

 

 

 

FORT WORTH DIVISION |
CLERK, US. DISTRICT COURT
UNITED STATES OF AMERICA __iBy Dont
v. No. 4:19-MJ-647-BJ

BO MAO (01)
ORDER

Came on to be considered the government’s unopposed motion to dismiss the
criminal complaint filed against defendant BO MAO. The Court finds said motion to be
meritorious.

It is therefore Ordered, Adjudged, and Decreed, that the government’s unopposed
motion to dismiss the complaint filed against the defendant BO MAO in this Cause be,
and it is hereby, Granted.

It is further Ordered, Adjudged, and Decreed, that the criminal complaint against

BO MAO in this Cause is hereby dismissed without prejudice.

ieee
Signed this ¢ day of

 

 
